341 N.W.2d 299 (1983)
Dr. R.S. McBRIDE, Relator,
v.
Jane LeVASSEUR, Respondent, and
Commissioner of Economic Security, Respondent.
No. C1-83-1401.
Court of Appeals of Minnesota.
December 21, 1983.
*300 Dr. R.S. McBride, pro se.
Jane LeVasseur, pro se.
Hubert H. Humphrey, III, Atty. Gen., Laura E. Mattson, Sp. Asst. Atty. Gen., St. Paul, for Com'r of Economic Sec.
Considered and decided by PARKER, J., P.J., and WOZNIAK and LANSING, JJ., with oral argument waived.

OPINION
PARKER, Judge.
This appeal arises from a decision issued by a representative of the Commissioner of Economic Security on August 24, 1983. The representative ruled that respondent, Jane LeVasseur, discontinued her employment with good cause attributable to her employer and, therefore, was not disqualified from receiving unemployment compensation benefits under Minn.Stat. § 268.09, subd. 1(1) (1982).
Respondent voluntarily discontinued her employment as a chiropractic assistant when her employer unilaterally changed her salary from an agreed-upon monthly salary of $1,000 to a rate of $7 per hour. Under the facts of this case, the commissioner's representative found that this change resulted in a 30 percent diminution in pay.
The limited standard of review under Minn.Stat. § 15.0425 requires that findings of the Commissioner of Economic Security be viewed in the light most favorable to the decision, and if there is evidence reasonably tending to sustain them, they will not be disturbed. Booher v. Transport Clearings of Twin Cities, Inc., 260 N.W.2d 181, 183 (Minn.1977). Reviewing the evidence in this record, we affirm the decision of the commissioner's representative.